UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 20, 2011 PEDIATRX INC. (Exact name of registrant as specified in its charter) Nevada 000-52218 20-2590810 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 405 Trimmer Road, Suite 200, Califon, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (908) 975-0753 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.02 Results of Operations and Financial Condition. A copy of our press release dated October 20, 2011 reporting our revenues and fiscal second quarter results is furnished herewith. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. PediatRx, Inc. Press Release dated October 20, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEDIATRX INC. /s/ Cameron Durant Cameron Durrant President, Chief Executive Officer and Director Date:October 20, 2011 3
